EXHIBIT Internet Gold – Golden Lines Ltd. (hereinafter, the "Company") April 13, Attention: Attention: Israel Securities Authority Tel Aviv Stock Exchange www.magna.isa.gov.il www.maya.tase.co.il Re: Immediate report of convening meeting of holders of Debentures (Series B) of the Company The Company hereby provides notification of convening a Meeting of holders of Debentures (Series B) of the Company (hereinafter, the "Debentures (Series B)"), which shall be convened on May 11, 2011, at 10:30 a.m. at 2 Dov Friedman Street, Ramat Gan 52503 (hereinafter, the "Meeting"). A. General Background 1. The Bank Leumi Le-Israel Trust Company Ltd. (hereinafter, "Leumi Trust") serves as trustee for the holders of the Debentures (Series B), in accordance with the Trust Deed with respect to the Debentures (Series B) executed between the Company and Leumi Trust on September 23, 2007 (hereinafter, the "Trust Deed"). 2. On April 11, 2011, Leumi Trust advised the Company that due to the instructions issued by the Israel Securities Authority regarding its eligibility to serve as Trustee, based on the amount debt owed to Bank Leumi Group by the Company and its affiliates, Leumi Trust is required to commence proceedings for the termination of its office as trustee for the Debentures (Series B), in accordance with the provisions of Section 35N of the Securities Law, 5728-1968 (hereinafter, the "Securities Law") and Section 27.3 of the Trust Deed. 3. Leumi Trust's resignation shall only take effect after it is approved by the court and as of the date so determined in the court's approval. In accordance with Section 27.3 of the Trust Deed, the appointment of an alternate trustee, as aforementioned, is also subject to the approval of the Meeting of holders of the Debentures (Series B), which is convened in accordance with this immediate report. 4. In light of the foregoing, the agenda of such Meeting shall be the proposal to appoint BDO Ziv Haft Trusts Ltd. (hereinafter, "Ziv Haft Trusts") as trustee for the holders of the Debentures (Series B) in lieu of the trustee currently in office. 5. Ziv Haft Trusts is a company limited by shares, incorporated in Israel under the Companies Law, 5759-1999. Its primary objective is to engage in trusts. Ziv Haft Trusts has declared that it meets all the qualification criteria required of a trustee for Debentures (Series B) under the Securities Law and any other applicable law, and that it has consented to serve as trustee for the holders of the Debentures (Series B) in lieu of the currently serving trustee. 6. Other than changes related to the aforementioned replacement of the trustee, no changes are expected to the terms of the Trust Deed and/or the Debenture executed in connection with the Debentures (Series B), with the exception of changes required as a result of the replacement of the trustee. However, in the event that any such changes are required, they shall be performed in accordance with the relevant terms in the Trust Deed. 7. It is emphasized that after the Meeting of holders of the Debentures (Series B) approves the appointment of Ziv Haft Trusts as trustee for the holders of the Debentures (Series B) in lieu of the currently serving trustee, to the extent it is approved, the Company shall file a motion with the Court to approve the appointment of Ziv Haft Trusts in lieu of the current trustee. To the extent that the court approves the replacement of trustees, as aforementioned, the appointment of Ziv Haft Trusts shall take effect as of the date so determined in the court's approval. 8. It is clarified that Leumi Trust shall continue to serve in its position until the appointment of the proposed trustee takes effect. B.
